DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Jones et al (US 2009/0242626 A1).

Regarding Claim 1, Tanike discloses a coin dispensing apparatus, i.e., coin processing apparatus (1), comprising: a coin dispenser, i.e., dispensing port (6), as illustrated in figures 1-3, configured to dispense coins to a coin receiving region, (7, 7a, 7b, 7c, 7d, 7e), as illustrated in figure 3; a coin sensor (8, 9, 10, 11, 12, 14), as mentioned at paragraphs 26-30, for example, configured to detect one or more coins in the coin receiving region (7); and a processor, i.e., CPU (20), as mentioned at paragraphs 31-42, for example, configured to control the coin dispenser to dispense a group of coins, as mentioned at paragraph 21, first sentence, i.e., “the coins dispensed from the dispensing port (6) slide along a sliding chute on the back inclined surface 7b, of the dispensing tray 7 and are held on the horizontal bottom surface”;
determine whether the coin dispenser (6) has dispensed all of the coins in the group upon the coin sensor (8, 9, 10, 11, 12, 14) detecting at least one of the coins in the group, as mentioned at paragraph 30, second sentence from the bottom, i.e., “by means of light output from the light-receiving sensors 12 in the optical residual coin detection unit 10, presence/absence of coins on the dispensing tray 7 can be detected by detecting whether or not the optical shaft 14 is blocked by the coins on the horizontal bottom surface 7e”; and 
perform a control operation to cause generation of a user notification, as mentioned at paragraph 17, first sentence, i.e., “[a] desired amount of inserted coins and an action state of or an operation instruction for the coin processing apparatus 1 can also be displayed on the display 4” and at paragraph 35, second sentence, i.e., “[u]nder the control of CPU 20, the operation display unit 25 displays various kinds of information on a display 4 or accepts operation input from the operation panel 5”, when the processor determines that the coin dispenser has not dispensed all of the coins in the group and the coin sensor (8, 9, 10, 11, 12, 14) detects no coins in the coin receiving region (7), as mentioned at paragraphs 38-43, noting in particular, paragraph 38, first sentence, which states “[i]n addition, the existence of the residual 

Regarding Claim 1, Tanike does not expressly teach caus(ing) generation of a user notification for coins yet to be dispensed.

Regarding Claim 1, Tanike does not expressly teach, but Jones teaches caus(ing) generation of a user notification for coins yet to be dispensed, i.e., as mentioned at paragraph 10, which states as follows.

[0010] In another aspect, a redemption kiosk includes a value storage media reading device configured to read data from a value storage media and determine a value associated therewith, a display device, a communication device configured to transmit data to and receive data from a non-bank accounting system associated with the value storage media, a controller configured to transmit data relating to the value storage media from the value card redemption kiosk to the non-bank accounting system to obtain a value associated with the value storage media, and a currency dispensing device configured to, following instruction from the controller and a corresponding decrementing of the value associated with the value storage media in the non-bank accounting system, output currency to the user in an amount relating to the value associated with the value storage media.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided caus(ing) generation of a user notification for coins yet to be dispensed, as taught by Jones, in Tanike’s coin dispensing apparatus display device for the purpose of providing a real time status 

Regarding Claim 4, Tanike discloses, wherein the user notification includes a visual notification, i.e, via display (4). 

Regarding Claim 5, Tanike discloses, wherein the visual notification includes a text notification displayed on a display panel (4), as illustrated in figures 6 and 7 and as mentioned at paragraph 43, for example.

Regarding Claim 6, Tanike discloses, wherein the visual notification includes lighting of a light emitting device, i.e., display panel (4), which is construed as a light emitting device.

Regarding Claim 7, Tanike discloses, wherein the processor (20) is configured to terminate the control operation a predetermined amount of time after starting the control operation, as illustrated in figures 6 and 7, which illustrates setting of a wait time, as mentioned at paragraphs 42, 43 and 44.

wherein the coin sensor includes an optical coin sensor (8-11), as mentioned at paragraph 26, for example. 

Regarding Claim 10, Tanike discloses, wherein the processor (20) does not perform the control operation to cause generation of the user notification when the processor determines that the coin dispenser has not dispensed all of the coins in the group and 
the coin sensor (8, 9, 10, 11, 12, 14) detects at least one coin in the coin receiving region (7), as mentioned at paragraphs 38-43, for example, since Tanike already teaches sensing the absence or presence of coins, i.e, residual coins, in the coin receiving region.

Claims 2, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1), in view of Jones et al (US 2009/0242626 A1) and further in view of Shuster et al (US 8,308,057 B1).

Regarding Claims 2, 3 and 11, Tanike teaches the system as described above.

Regarding Claim 2, Tanike does not expressly teach wherein the user notification includes an acoustic notification.

Regarding Claim 3, Tanike does not expressly teach wherein the acoustic notification includes a linguistic notification.

Regarding Claim 2, Tanike does not expressly teach, but Shuster teaches wherein the user notification includes an acoustic notification, as mentioned at col. 5, line 53-col. 6, line 5, and particularly in the first sentence, i.e., “exemplary data store 38 of the ATM may be operative to store therein, information for generating visual outputs and audible outputs that are representative of menus and submenus for a plurality of different states 50 of ATM” and in the third sentence, i.e., “[s]uch information may further include stored data for producing audio outputs…which include verbal instructions” and in the fourth sentence, i.e., “[s]uch data …may also include alphanumeric text messages 54 which may be used by the computer 30 to generate audible verbal instructions”.

Regarding Claim 3, Tanike does not expressly teach, but Shuster teaches wherein the acoustic notification includes a linguistic notification, as mentioned at col. 5, line 53-col. 6, line 5.  Note also text messages (54) and sound files (56).

Regarding Claims 2 and 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the user notification includes an acoustic notification, wherein the acoustic notification includes a linguistic notification, as taught by Shuster, for the purpose of conveying data and information to a user of Tanike’s checkout counter and coin 

Regarding Claim 11, Tanike does not expressly teach a receipt printer and control the receipt printer to print a receipt.

Regarding Claim 11, Tanike does not expressly teach, but Schuster teaches a receipt printer (24), as illustrated in figure 1, and control the receipt printer (24) to print a receipt, as illustrated in figure 2, noting the control/computer (30) which is connected to the receipt printer (24) as a transaction function device (36), and as mentioned at col. 4, lines 56-66, for example.

Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a receipt printer and control the receipt printer to print a receipt, as taught by Schuster, in Tanike’s checkout counter and coin processing device for the purpose of creating a printed record of data a user of Tanike’s system would find useful. 

Regarding Claim 12, see rejection of Claim 2, above.
Regarding Claim 13, see rejection of Claim 3, above.
Regarding Claim 14, see rejection of Claim 4, above.
Regarding Claim 15, see rejection of Claim 5, above.
Regarding Claim 16, see rejection of Claim 6, above.

Regarding Claim 18, see rejection of Claim 8, above.
Regarding Claim 20, see rejection of Claim 10, above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Jones et al (US 2009/0242626 A1) and further in view of Umeda et al (EP 2879101 A1).

Regarding Claim 9, Tanike teaches the system as described above.

Regarding Claim 9, Tanike does not expressly teach wherein the coin sensor includes a magnetic coin sensor.

Regarding Claim 9, Tanike does not expressly teach, but Umeda teaches wherein the coin sensor includes a magnetic coin sensor (233) as illustrated in figures 6-8 and 10-14 and as mentioned at paragraphs 155-161 and 179-181, for example, noting coils (296a, 296b), as illustrated in figure 12, which operate based upon magnetic and induction principles.   

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin sensor includes a magnetic coin sensor, as taught by Umeda, for the purpose of .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Jones et al (US 2009/0242626 A1), further in view of Shuster et al (US 8,308,057 B1) and further in view of Umeda et al (EP 2879101 A1).

Regarding Claim 19, Tanike teaches the system as described above.

Regarding Claim 19, see rejection of Claim 9, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Koopman ‘437 is cited as a further example of a coin processing device display which decrements a total of dispensed banknotes on a display, as mentioned at col. 4, line 56-col. col. 5, line 14.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 8, 2022